Electronically Filed
                                                       Supreme Court
                                                       SCWC-29340
                                                       01-DEC-2011
                                                       08:48 AM



                            NO. SCWC-29340



          IN THE SUPREME COURT OF THE STATE OF HAWAI'I




    BONNIE MACLEOD KAKINAMI, Respondent/Plaintiff-Appellee, 


                                 vs.


      AARON K. H. KAKINAMI, Petitioner/Defendant-Appellant.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 29340; FC-D NO. 06-1-0040)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner/Defendant-Appellant Aaron K. H. Kakinami’s

application for writ of certiorari filed on October 18, 2011, is

hereby accepted and will be scheduled for oral argument.       The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai'i, December 1, 2011.

Peter Van Name Esser               /s/ Mark E. Recktenwald

on the application and

reply for petitioner/              /s/ Paula A. Nakayama

defendant-appellant.

                                   /s/ Simeon R. Acoba, Jr.

Robert M. Harris on the

response for respondent/

plaintiff-appellee.
               /s/ James E. Duffy, Jr.


                                   /s/ Sabrina S. McKenna